Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5, 9-12, 22, and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A)  The examiner notes that the diagram recited in line 2 of claim 9 appears to refer to the “diagram” illustrated in Figures 27-33 of the instant specification.  As described and illustrated, this diagram represents a synthetic overhead view of the area being monitored by the motion sensor hence represents a 2D image having a FOV in the X-Z plane. 

In contrast the FOV of the camera appears to be substantially horizontal and hence represents a 2D image having a FOV in, of substantially in, the X-Y plane.  

Thus, for example, the recitations:

1) In lines 2-3 of claim 1 of a, “diagram to be displayed on a display, the diagram representing a FOV (FOV) of an audio/video (A/V) recording and communication device (A/V device);  and 

2) In lines 8-9 of claim 1 reciting, “receiving a first input indicating a portion of the FOV,” wherein “the FOV” refers to that of the A/V device,

appear to be misdescriptive, and hence indefinite, given that the respective planes of the FOV of the “diagram” and the FOV of the A/V device are perpendicular (non-overlapping – albeit pertains to shared 3D space).
For the record, it is noted that the instant disclosure does describe an alternative configuration in which the FOV of the designated motion detection area corresponds to the FOV of the A/V device, e.g., see Figure 35B, however, the display does not comprise a “diagram” (as now claimed).

Appropriate clarification is required.  

Like/analogous clarification is needed for claim 1 (e.g., @ lines 4-10).







For the record, the examiner notes that the prior art of record operates in a manner analogous to that represented by Figure 35B of the instant specification wherein

A) Regions/portions are drawn/identified within the FOV of a captured image; and 

B) Various selected types of processing – e.g., detection and actions- are assigned to each of the regions/portions.

e.g., SEE:

1) US Patent Document #2017/0084252 to Matsuo: 

@ Figures 1-3 and 14-18. 


2) US Patent Document #2009/0002157 to Donovan: 

@ Figures 1 and 2. 













The following references are noted:


A) US Patent Document #2008/0029703 to DiPoala:

DiPoala evidences a recognized need/desire for motion detectors whose detection range is adjustable.

“Thus, currently, an installer may need to stock and carry several different motion detectors with different detection ranges.  Installing a motion detector with a detection range rating that exceeds the room size can increase the probability of false alarms. 

Accordingly, a solution is needed that includes a simple selectable adjustment mechanism that allows an installer to adjust the detection range or select from multiple available detection ranges of a motion detection system based on a required area of coverage” (emphasis added) [paragraphs 0004-0005]. 

Accordingly, DiPoala discloses a motion detected (Figure 2B) having a mechanical user interface (@ Figure 1) comprises of user controlled switches (@ 30, 34 and 40) for setting the detection range of the motion sensor (@ Figures 3A-3C and 7).


B) US Patent Document #2016/0374177 to Chen:

Whereas DiPoala  described a mechanical interface for setting the range of the motion detector, Chen is cited as evidencing that it was known to have provided such range setting via a GUI (e.g., @ 705 of Figure 7).

More particularly, as is shown in Figures 5-7, Chen disclosed a motion triggered illumination system comprising:

1) A motion triggered illuminating device (@ 500) that includes:

 a) A motion detector (@ 530);  and 

2) A mobile control device (@ 600) having a display for displaying a graphic user interface (Figure 7) for adjusting various settings of the illuminating device wherein the interface includes:

a) A slider (@ 705) for setting the range of the detecting range/distance of the motion detector.


C) US Patent Document #2004/0082342 to Toguchi:

As is shown in Figures 1, Taguchi discloses a system comprising:

A) A programmable intruder detector (@ Figure 1) having a programmable storage device (@ 18);  and 

B) A setting device (@ Figure 3) comprising a user interface for allowing a user to program the intruder detector [see paragraphs 0059-0062];

wherein:

1) The detector divides the area being monitored (e.g., a room @ 53) into a plurality of sub-areas (@ Figure 5A) each of which has an associated storage location in the memory [@ Figure 5B];


2) Ones of the associated storage location in the memory [@ Figure 5B] are selectively loaded with flag values (“1”) to identify those of the sub-areas (the shaded areas of Figure 5A) for which motion detection is enabled.

[Note: paragraph 0063]






















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


































Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2017/0084452 to Matsuo in view of US Patent Document #2009/0002157 to Donovan.


I. The showing of Matsuo:

A) As described with respect to Figure 1 [see paragraphs 0085-0104], Matsuo described a process for monitoring one or more areas/portions in the field of view (FOV) of a received video signal.  The process included:

A) Receiving a video signal from a video signal source;

B) Displaying the received video signal on a display device;

C) Inputting information for designate/define at least one area/portion with the FOV of the displayed image [note paragraphs 0086-0087];

D) Extracting the picture information corresponding to the selected portion from the video signal [note paragraph 0099];

E) Storing the extracted picture information in a memory [note paragraph 0100]

F) Perform previous specified image processing on the extracted picture information [note paragraph 0101];

G) Determining a result of the processing [note paragraph 0102];

H) Determining whether an output action is required based on the determined result [note paragraphs 0103]; and 

I) Outputting the determined output action when required [note: paragraphs 0104 and 0132-0153; and Figures 8-11].  

B)  As shown in Figure 14, the processing described above may be performed automatically (@ 40) based on stored setting information inputted from a user interface device using the setting screens of Figures 15-18. [Note paragraphs 0161-0201].  With respect to the limitations of claim 16, the system shown in Figure 14 of Matsuo operated:

A) Receiving, from a user input device (note shown in the Figure), first data including:

1) Data indicating/defining each of the areas/portions in the FOV of the received video signal [e.g., @ paragraphs 0161-0162 and the first six lines of 0163];   
2) Data for assigning a sensor name/each to each of the areas [e.g., @ lines 1-5 of paragraph 0166];  

 3) And via the setting screens of Figures 15-18, for each assigned sensor name (i.e., for each area/portion) [@ paragraph 0172)];

Data for indicating/assigning processing to be performed on the sensor area, which processing includes motion detection [note: paragraphs 0186 and 0197-0198; and the function list of Figure 16]; and 

Data for indicating/assigning action modes (the output action described above) that are to be selectively performed based on determined results of the processing[note paragraphs 0163 and 0172];

[Note: lines 5-13 of paragraph 0163; paragraphs 0164-0165; and 0172-0201]  


B) An AV device (@ the computer of Figure 14) for:

1) Via the detection processing (@ 40), for performing the indicated/assigned processing on each of the indicated areas/portions of the received video signal according to the inputted first data, and providing results thereof – which as addressed above includes the generations of a motion detection signal when motion detection is an assigned processing and motion has been detected in the corresponding area/portion to which is has been assigned (corresponding to the recited “second data”),

2) Receiving the second data (internally between processes) at the notification processing (@ 40) and determining, therefrom, that the detection processing of the A/V device has detected motion;

3) Determining that the system is programmed/operating with a corresponding activation mode (note paragraph 0186); and 

4) When motion is detected and the system is programmed with a corresponding activation mode, causing the system to perform at least one action – i.e., outputting of a corresponding notification (note the alarm of paragraph 0186).


II. Differences:

Claim 16 differs from the showing of Matsuo only in that:

A) Matsuo does not provide an explicit description of the storing the user inputted “first data”; and 

B) Matsuo does not describe the notification processing and the detection processing as comprising separate A/V devices – whereby the second data is provided from a first A/V device and received by a second A/V device.


II. The showing of Donovan & Obviousness:

A) In the same/analogous environment (note Figure 2), Donovan likewise describes a monitoring system for monitoring video signals based on user inputs (first data).  However, unlike Matsuo, Donovan describes and illustrates databases for storing the inputted user inputs [Note: 122 and 216 of Figure 2; and paragraphs 0067-0068, 0315, and 0352].  It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Matsuo to have included the databases for storing the first data entered by the user thereby enabling the system to maintain the system settings/configurations (as indeed was required).

B) In the same/analogous environment (note Figures 1 and 2), Donovan likewise describes a monitoring system for monitoring video signals based on user inputs (first data).  However, unlike Matsuo, Donovan recognized that the respective processing sections of the system may be implemented as separate devices/engines [see 117 and 121 of Figure 1].  It would have been obvious to one of ordinary skill in the art to have implemented the detection processing and the notification processing via separate processing devices/engines to reduce the processing requirements, and thus cost, of the system components.











Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2017/0084452 to Matsuo in view of US Patent Document #2009/0002157 to Donovan for the same reasons that were set forth above with respect to claim 16.  Additionally:

The selection of the processing that is performed by the A/V device on each area/portion in the modified system of Matsuo is based conditionally on the plurality of setting data (first, second, third, etc...) inputted by the user and provided thereto.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2017/0084452 to Matsuo in view of US Patent Document #2009/0002157 to Donovan for the same reasons that were set forth above with respect to claim 16.  Additionally:

The selection of the actions that are to be associated with the operation of the security system in the modified system of Matsuo are based on the plurality of setting data (first, second, third, etc...) inputted by the user and provided thereto. The fact that they are executed within the security system indicates that they are associated therewith.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2017/0084452 to Matsuo in view of US Patent Document #2009/0002157 to Donovan for the same reasons that were set forth above with respect to claim 16.  Additionally:

Again, as to outputting/sending alerts and alarms, note: Figures 9-11; and paragraph 0186 of Matsuo.



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2017/0084452 to Matsuo in view of US Patent Document #2009/0002157 to Donovan for the same reasons that were set forth above with respect to claim 16.  Additionally:

As addressed above, the motion detection performed by the A/V device in the modified system of Matsuo is performed via image processing. The device, when performing such image processing, comprises a motion sensor.





Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2017/0084452 to Matsuo in view of US Patent Document #2009/0002157 to Donovan for the same reasons that were set forth above with respect to claim 16.  Additionally:

Note paragraph 0192 of Matsuo wherein motion is detected via by detecting the appearance of a detected object in the area/portion.






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481